DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 9/13/2021 and 12/10/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment

Acknowledgment is made that claims 1, 3, 10, 11, 19 and 20 are amended.  Claims 1-20 are pending in the instant application.

Response to Arguments

Applicant’s arguments, see Remarks, filed on 1/18/2022 have been fully considered.

Claim Rejections under 35 USC § 102
Claims 1, 2, 8, 11, 12, 18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Deshpande et al. (US 2020/0336554), hereinafter Deshpande.

Claim 1 has been amended with the following features:
“selecting, by the SCP, a producer NF to process the service request based on application of the preferred NF location routing rule, wherein the preferred NF location routinq rule instructs the SCP to apply preferred domain routing and wherein selecting the producer NF includes applying preferred domain routing to select a producer NF based on a location priority configured for a domain of the producer NF based on a location of the SCP.” (Emphasis added)

On page of the Remarks, applicant argues each of the claims 1, 11 and 20 are amended with the above cited limitations and prior art of records fails to teach the amended features recited in the claims.  Applicant’s arguments are persuasive, therefore a new ground of rejection is made in light of the amendment.

Claim Rejections - 35 USC § 103


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims  1, 2, 8, 11, 12, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Deshpande (US 2020/0336554) in view of Belling et al. (US 2021/0297935), hereinafter Belling.

As for claim 1, Deshpande teaches a method for preferred network function (NF) location based routing using a service communications proxy (SCP), the method comprising: 
5receiving, at an SCP and from a consumer NF, a service request message (paragraphs [0022]-[0023] describe a proxy i.e. Service Communication Proxy (SCP), a consumer NF addresses a request to the proxy);
performing, by the SCP, a lookup in a preferred NF location routing rules database at the SCP using at least one parameter extracted from a service request message (Fig. 5, step 506; paragraphs [0050]-[0051] describe a proxy, selects a particular instance of a producer NF that corresponds to a type of producer NF indicated in a path header of a request, the particular instance is selected from an NF database; paragraph [0028] describes the NF database retains the consumer previous session information associating specific consumer NFs with specific producer NFs which 
10locating, by the SCP and in the preferred NF location routing rules database, a preferred NF location routing rule corresponding to the at least one parameter extracted from the service request message (paragraph [0051] describes the NF database identifies instances of a producer NF and the proxy can select the particular instance of the producer NF from an NF set based on some criteria in the NF database); 
selecting, by the SCP, a producer NF to process the service request based on application of the preferred NF location routing rule (Fig. 5, step 508; paragraph [0052] describes the proxy uses IP information in the NF database to select an IP address for the selected producer NF that corresponds to the type of service indicated in the path header); 15and 
routing, by the SCP, the service request message to the producer NF (Fig. 5, step 512; paragraph [0054] describes the proxy forwards the request to the selected IP address of the selected producer NF).  
Deshpande fails to teach
wherein a preferred NF location routinq rule instructs a SCP to apply preferred domain routing and wherein selecting a producer NF includes applying preferred domain routing to select a producer NF based on a location priority configured for a domain of the producer NF based on a location of the SCP.
However, it is well known in the art, to discover profile of an SCP, as evidenced by Belling.
Belling discloses

One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Belling for providing profiles of SCPs. The teachings of Belling, when implemented in the Deshpande system, will allow one of ordinary skill in the art to send a request to a target via a selected SCP. One of ordinary skill in the art would be motivated to utilize the teachings of Belling in the Deshpande system in order to select a target NF that shares the same information profile of an SCP.

As for claim 2,  the combined system of Deshpande and Belling teaches wherein receiving a service request message includes receiving a service request message with 

As for claim 8, the combined system of Deshpande and Belling teaches wherein selecting the producer NF using the 15preferred NF location routing rule includes selecting an available producer NF using a IP address as an indicator of location of the producer NF (Deshpande: paragraph [0011] describes an IP address is embed in authority information of a request).  

As for claim 11, Deshpande teaches a system for preferred network function (NF) location based routing using a service communications proxy (SCP) (Fig. 2, paragraph 
an SCP including at least one processor and a memory (Fig. 4, processor(s) 404, memory 406; paragraph [0022] describes the proxy is an SCP; paragraphs [0041]-[0043] describe the proxy includes processors and memory); 
30a preferred NF location routing rules database located in the memory (Fig. 4, NF database 210; paragraph [0044] describes an NF database); and 
a preferred NF location routing module implemented by the at least one processor for receiving a service request message from a -22-Attorney Docket No. 1322/640 consumer NF (Fig. 4; request processor 410; paragraph [0045] describes a request processor configured to find a path header of a request received from a consumer NF), 
performing a lookup in a preferred NF location routing rules database using at least one parameter extracted from the service request message (Fig. 5, step 506; paragraphs [0050]-[0051] describe a proxy, selects a particular instance of a producer NF that corresponds to a type of producer NF indicated in a path header of a request, the particular instance is selected from an NF database; paragraph [0028] describes the NF database retains the consumer previous session information associating specific consumer NFs with specific producer NFs which enables the proxy to select the instance of the producer NF to which the consumer NF had previously been connected), 
locating, in the preferred NF location routing rules database, a preferred NF location routing rule corresponding to the at 5least one parameter extracted from the service request message (paragraph [0051] describes the NF database identifies 
selecting a producer NF to process the service request based on application of the preferred NF location routing rule, and routing the service request message to the producer NF (Fig. 5, step 508; paragraph [0052] describes the proxy uses IP information in the NF database to select an IP address for the selected producer NF that corresponds to the type of service indicated in the path header), and 
routing the service request message to the producer NF (Fig. 5, step 512; paragraph [0054] describes the proxy forwards the request to the selected IP address of the selected producer NF).  
Deshpande fails to teach
wherein a preferred NF location routinq rule instructs a SCP to apply preferred domain routing and wherein selecting a producer NF includes applying preferred domain routing to select a producer NF based on a location priority configured for a domain of the producer NF based on a location of the SCP.
However, it is well known in the art, to discover profile of an SCP, as evidenced by Belling.
However, it is well known in the art, to discover profile of an SCP, as evidenced by Belling.
Belling discloses
wherein a preferred NF location routinq rule instructs a SCP to apply preferred domain routing and wherein selecting a producer NF includes applying preferred domain routing to select a producer NF based on a location priority configured for a 
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Belling for providing profiles of SCPs. The teachings of Belling, when implemented in the Deshpande system, will allow one of ordinary skill in the art to send a request to a target via a selected SCP. One of ordinary skill in the art would be motivated to utilize the teachings of Belling in the Deshpande system in order to select a target NF that shares the same information profile of an SCP.

As for claim 12, the combined system of Deshpande and Belling teaches wherein the preferred NF location routing 10module is configured to receive a service request message with consumer NF selected producer NF which is capable of providing a service requested by the service request message and select a producer NF from NFs registered with the SCP or querying a network function repository function (NRF) to 

As for claim 18, the combined system of Deshpande and Belling teaches wherein selecting the producer NF using the preferred NF location routing rule includes selecting an available 10producer NF using an Internet protocol address of the producer NF as an indicator location of the producer NF  (Deshpande: paragraph [0011] describes an IP address is embed in authority information of a request).  

As for claim 20, the claim lists all the same elements of claim 11, but in a non-transitory computer readable medium having stored thereon executable instructions that when executed by a processor of a computer control the computer to perform steps (Deshpande: paragraphs [0042]-[0043] describe a processor executes non-transitory computer-readable instructions stored in a memory to perform operations).  Therefore, the supporting rationale of the rejection to claim 11 applies equally as well to claim 20.

Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Deshpande (US 2020/0336554) in view of Belling (US 2021/0297935) further in view of Farooq (US 2021/0235254).

As for claim 3, the combined system of Deshpande and Belling teaches all the limitations set forth above except wherein receiving a service request message includes receiving a service request without a consumer NF selected producer NF capable of providing a service requested by the service request message and wherein selecting a producer NF includes 30obtaining a list of NFs from NFs registered with the SCP or querying a network function repository function (NRF) to obtain a list of NFs capable of providing the service and selecting the producer NF from the list.  
However, it is well known in the art, to generate a list of NF producers based on indications from a discovery request, as evidenced by Farooq.
Farooq discloses 
wherein receiving a service request message includes receiving a service request without a consumer NF selected producer NF capable of providing a service requested by the service request message and wherein selecting a producer NF includes 30obtaining a list of NFs from NFs registered with the SCP or querying a network function repository function (NRF) to obtain a list of NFs capable of providing the service and selecting the producer NF from the list (paragraph [0059] describe a request for information associated with the NF producer type (i.e. the request does not indicate a particular NF producer), the NRF receives the request and performs a lookup to access indications of NF producers associated with the NF producer type, the NFR generates a 
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Farooq for generating a list of indications of NF producers. The teachings of Farooq, when implemented in the Deshpande and Belling system, will allow one of ordinary skill in the art to provide a NF consumer in response to a discovery request. One of ordinary skill in the art would be motivated to utilize the teachings of Farooq in the Deshpande and Belling system in order to select NF producers associated with the NF producer type indicated by the NF consumer via a discovery request.

As for claim 13, the combined system of Deshpande and Belling teaches wherein the preferred NF location routing module is configured to receive a service request (Deshpande: paragraph [0045] describes a request processor receives a request from a consumer NF).
The combined system of Deshpande and Belling fails to teach where a request is received without a consumer NF selected producer NF capable of providing a service requested by a service request message and select a producer NF by obtaining a 20list of NFs from NFs registered with a SCP or querying a network function repository function (NRF) to obtain a list of NFs capable of providing the service and selecting the producer NF from the list.  

Farooq discloses 
where a request is received without a consumer NF selected producer NF capable of providing a service requested by a service request message and select a producer NF by obtaining a 20list of NFs from NFs registered with a SCP or querying a network function repository function (NRF) to obtain a list of NFs capable of providing the service and selecting the producer NF from the list (paragraph [0059] describe a request for information associated with the NF producer type (i.e. the request does not indicate a particular NF producer), the NRF receives the request and performs a lookup to access indications of NF producers associated with the NF producer type, the NFR generates a list of indications of NF producers associated with the NF producer type, if the number of NF producer in the list does not exceed a configurable parameter, the NFR sends a response based on the list of NF producers to the NF consumer).  
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Farooq for generating a list of indications of NF producers. The teachings of Farooq, when implemented in the Deshpande and Belling system, will allow one of ordinary skill in the art to provide a NF consumer in response to a discovery request. One of ordinary skill in the art would be motivated to utilize the teachings of Farooq in the Deshpande and Belling system in order to select NF producers associated with the NF producer type indicated by the NF consumer via a discovery request.

Claims 4-7, 14, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Deshpande (US 2020/0336554) in view of Belling (US 2021/0297935) in view of Verma et al. (US 2020/0106812), hereinafter Verma.

As for claim 4, the combined system of Deshpande and Belling teaches performing the lookup in the preferred NF location routing rules database includes performing the lookup using a variable in the service request message (Deshpande: paragraph [0050] describes the request is examined to identify a producer NF and a type of service indicated by a variable located in a substring of a path header).
The combined system of Deshpande and Belling fails to teach wherein a variable includes a third generation partnership project (3GPP) service identifier.
However, it is well known in the art, to utilize a 3GPP service identifier to identify a service, as evidenced by Verma.
Verma discloses wherein a variable includes a third generation partnership project (3GPP) service identifier (paragraph [0061] describes a subscription permanent identifier (SUPI) is used inside the 3GPP system).
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Verma for utilizing a 3GPP service identifier. The teachings of Verma, when implemented in the Deshpande and Belling system, will allow one of ordinary skill in the art to identify services. One of ordinary skill in the art would be motivated to utilize the teachings of Verma in the Deshpande and Belling system in order to provide a secure mechanism to identify services.

As for claim 55, the combined system of Deshpande, Belling and Verma teaches wherein performing a lookup in the preferred NF location routing rules database includes performing the lookup using a parameter in a header or a body of the service request message in addition to the service identifier (Deshpande: paragraphs [0050]-[0051] describe a proxy, selects a particular instance of a producer NF that corresponds to a type of producer NF indicated in a path header of a request, the particular instance is selected from an NF database).  

As for claim 6, the combined system of Deshpande and Belling teaches all the limitations set forth above except wherein a parameter in the header or body of 10a service request message comprises a subscription identifier.  
However, it is well known in the art, to include subscription IDs in a message header, as evidenced by Verma.
Verma discloses wherein a parameter in the header or body of 10a service request message comprises a subscription identifier (paragraph [0062] describes a subscription permanent identifier is extracted from a data type in the payload of a request sent from and NF Service Consumer).  
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Verma for placing subscription IDs in a request message payload. The teachings of Verma, when implemented in the Deshpande and Belling system, will allow one of ordinary skill in the art to route messages. One of ordinary skill in the art would be motivated to utilize the 

As for claim 7, the combined system of Deshpande and Belling teaches all the limitations set forth above except wherein a subscription identifier comprises a subscription permanent identifier (SUPI) from a service request message.  
However, it is well known in the art, to utilize a subscription permanent identifier in a request message, as evidenced by Verma.
Verma discloses wherein a subscription identifier comprises a subscription permanent identifier (SUPI) from a service request message (paragraph [0062] describes SUPI is used in a payload of a HTTP/2 POST request).
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Verma for utilizing a subscription permanent identifier. The teachings of Verma, when implemented in the Deshpande and Belling system, will allow one of ordinary skill in the art to identify services. One of ordinary skill in the art would be motivated to utilize the teachings of Verma in the Deshpande and Belling system in order to provide a secure mechanism to identify services.

As for claim 14, the combined system of Deshpande and Belling teaches wherein the preferred NF location routing module is configured to perform the lookup in the preferred NF location 25routing rules database using a variable in the service request 
The combined system of Deshpande and Belling fails to teach wherein a variable includes a third generation partnership project (3GPP) service identifier.
However, it is well known in the art, to utilize a 3GPP service identifier to identify a service, as evidenced by Verma.
Verma discloses wherein a variable includes a third generation partnership project (3GPP) service identifier (paragraph [0061] describes a subscription permanent identifier (SUPI) is used inside the 3GPP system).
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Verma for utilizing a 3GPP service identifier. The teachings of Verma, when implemented in the Deshpande and Belling system, will allow one of ordinary skill in the art to identify services. One of ordinary skill in the art would be motivated to utilize the teachings of Verma in the Deshpande and Belling system in order to provide a secure mechanism to identify services.

As for claim 15, the combined system of Deshpande, Belling and Verma teaches wherein the preferred NF location routing module is configured to perform the lookup in the preferred NF location routing rules database using a parameter or attribute present in the 30header or body of the service request message in addition to the service identifier 

As for claim 16, the combined system of Deshpande and Belling teaches all the limitations set forth above except wherein a parameter in a header of body of a service request message includes a subscription permanent identifier (SUPI).  
However, it is well known in the art, to utilize a subscription permanent identifier in a request message, as evidenced by Verma.
Verma discloses wherein a parameter in a header of body of a service request message includes a subscription permanent identifier (SUPI) (paragraph [0062] describes SUPI is used in a payload of a HTTP/2 POST request).
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Verma for utilizing a subscription permanent identifier. The teachings of Verma, when implemented in the Deshpande and Belling system, will allow one of ordinary skill in the art to identify services. One of ordinary skill in the art would be motivated to utilize the teachings of Verma in the Deshpande and Belling system in order to provide a secure mechanism to identify services.

Claims 9 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Deshpande (US 2020/0336554) in view of Belling (US 2021/0297935) further in view of Karasaridis et al. (US 2021/0273977), hereinafter Karasaridis.

As for claim 9, the combined system of Deshpande and Belling teaches wherein selecting the producer NF using the preferred NF location routing rule includes selecting an available 20producer NF using an Internet protocol address of the producer NF as an indicator location of the producer NF (Deshpande: paragraphs [0051]-[0052] describe the NF database identifies instances of a producer NF and the proxy can select the particular instance of the producer NF from an NF set based on an IP address  that  is embed in a header information of a request).  
The combined system of Deshpande and Belling fails to teach wherein a domain address corresponds to an IP address.
However, it is well known in the art, to include in a request access information in association with a domain name, as evidenced by Karasaridis.
Karasaridis discloses wherein a domain address corresponds to an IP address (paragraph [0047] describes an access information for accessing a device, the access information includes IP addresses corresponding to a domain name).
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Karasaridis for storing access information including IP addresses corresponding to a domain name. The teachings of Karasaridis, when implemented in the Deshpande and Belling system, will allow one of ordinary skill in the art to control access to a domain. One of ordinary 

As for claim 17, the combined system of Deshpande and Belling teaches wherein selecting the producer NF using the 5preferred NF location routing rule includes selecting an available producer NF using an Internet address as an indicator of location of the producer NF (Deshpande: paragraphs [0051]-[0052] describe the NF database identifies instances of a producer NF and the proxy can select the particular instance of the producer NF from an NF set based on an IP address that is embed in a header information of a request).  
The combined system of Deshpande and Belling fails to teach wherein a domain address corresponds to an IP address.
However, it is well known in the art, to include in a request access information in association with a domain name, as evidenced by Karasaridis.
Karasaridis discloses wherein a domain address corresponds to an IP address (paragraph [0047] describes an access information for accessing a device, the access information includes IP addresses corresponding to a domain name).
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Karasaridis for storing access information including IP addresses corresponding to a domain name. The teachings of Karasaridis, when implemented in the Deshpande and Belling system, will allow one of ordinary skill in the art to control access to a domain. One of ordinary .

Claims 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Deshpande (US 2020/0336554) in view of Belling (US 2021/0297935) further in view of Bauman et al. (US 2007/0050331), hereinafter Bauman.

As for claim 10, the combined system of Deshpande and Belling teaches wherein a producer NF is a service instance (Belling: paragraph [0038] describes a network function comprises a service instance); and wherein a preferred NF location is a location (Belling: paragraph [0024] describes locations of an NF).
The combined system of Deshpande and Belling fails to teach wherein selecting a service instance includes ordering a list of service instances according to location priority specified by a preferred location routing rule and selecting a highest priority 25available service instance in the list as the service instance to process a service request message.  
However, it is well known in the art, to create a list of service instances based on priority, as evidenced by Bauman.
Bauman discloses wherein selecting a service instance includes ordering a list of service instances according to priority specified by a preferred location routing rule and selecting a highest priority 25available produce in the list as the service instance to process a service request message (paragraphs [0019]-[0020] and [0025]-[0026] 
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Bauman for generating service binding attributes for SPCs. The teachings of Bauman, when implemented in the Deshpande and Belling system, will allow one of ordinary skill in the art to receive services according to a desired priority associated with the service instances identified in a list. One of ordinary skill in the art would be motivated to utilize the teachings of Bauman in the Deshpande and Belling system in order to control the routing of client messages to appropriate service instances, by specifying high priorities for domains that are close to the service instance, an administrator can locate a service instance close to the client (Bauman: paragraph [0029]).

As for claim 19, the combined system of Deshpande and Belling teaches wherein a producer NF is a service instance (Belling: paragraph [0038] describes a network function comprises a service instance) and wherein a preferred NF location is a location (Belling: paragraph [0024] describes locations of an NF).
The combined system of Deshpande and Belling fails to teach wherein selecting a service instance includes ordering a list of service instances according to location priority specified by a preferred location routing rule and selecting a highest priority 
However, it is well known in the art, to create a list of service instances based on priority, as evidenced by Bauman.
Bauman discloses wherein selecting a service instance includes ordering a list of service instances according to priority specified by a preferred location routing rule and selecting a highest priority 25available producer in the list as the service instance to process a service request message (paragraphs [0019]-[0020] and [0025]-[0026] describe an SCP object’s attributes include data in a service binding attribute which comprises location, domain data and priority data, a client will receive a list of SCP objects, the client must determine the domain in which it resides and then select a preferred instance of the service from the return list, the highest priority is selected by the client).  
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Bauman for generating service binding attributes for SPCs. The teachings of Bauman, when implemented in the Deshpande and Belling system, will allow one of ordinary skill in the art to receive services according to a desired priority associated with the service instances identified in a list. One of ordinary skill in the art would be motivated to utilize the teachings of Bauman in the Deshpande and Belling system in order to control the routing of client messages to appropriate service instances, by specifying high priorities for domains that are close to the service instance, an administrator can locate a service instance close to the client (Bauman: paragraph [0029]).

Conclusions

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lair et al. (US 2021/0168055) teach a method of receiving at a network repository preference information from a network function and providing information associated with the preference information
Belling et al. (US 2021/0367916) teach physical service communication proxy domain

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TONIA DOLLINGER can be reached on 571-272-4170. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.